Froceeding pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Fetitioner commenced this CFLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit harassment, impersonation and facility correspondence violations. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot {see Matter of Messer v Selsky, 295 AD2d 664 [2002]).
*796Her cure, J.E, Feters, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.